Citation Nr: 1714835	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2015, the appeal was remanded for further evidentiary development.  Such development having been accomplished, the case is once again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay in this case, the additional development conducted in accordance with the Board's December 2015 remand has raised additional questions that require VA to obtain a new medical opinion as to whether the Veteran has a psychiatric disability due to his active service.

The Veteran was provided a January 2016 VA examination in response to the December 2015 Board remand.  The examiner provided diagnoses of "other specified anxiety disorder" and "other specified depressive disorder."  The examiner reviewed the Veteran's claims file and noted that, on mental health consultation in 2010, "he reported significant MH (mental health) issues related to adolescence, such as burning his arm with a cigarette and cutting on himself during adolescence."  The examiner opined that "it is less likely as not (50 percent probability or less) that any psychiatric disorder" had its onset in service or is otherwise related to service.  As this opinion suggests that the Veteran's psychiatric disorder existed prior to enlistment, an opinion as to aggravation of such disability is now required.  Therefore, the appeal must be remanded again for an addendum opinion.  Further, the examination report indicated that the Veteran had been seen by Dr. Gupta for mental health treatment since 2002, but only records from 2008 and 2009 were associated with the claims folder.  After obtaining necessary authorization from the Veteran. Dr. Gupta's earlier records should be requested.

In addition, the Veteran reported to the 2016 examiner that he was stationed at Phu Bai and built a helicopter hangar and poured a slab for a camp.  He also stated that he was "rocketed" and "nearly killed."  The examiner also noted that the Veteran "becomes highly anxious when he hears certain sirens with a similar tone to those sounding the alarm to a rocket attack."  The Veteran reported he was in Vietnam from August 1968 to September 1969.  During this time he served with the United States Naval Mobile Construction Battalion Forty.  Accordingly, the Veteran should be advised of information that he needs 

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a PTSD questionnaire, and ask him to fill out the form and return it to VA.  The RO/AMC should ask the Veteran to provide additional detailed information regarding his alleged stressor incident involving rocket fire.  The RO should specifically request that the Veteran provide information pertaining to the date of the incident (or at least an approximate two month timeframe), the details of his unit assignment at the time, the location of the incident, and any other pertinent information.

2.  The RO/AMC should then take appropriate action to verify the alleged stressor through JSRRC.  In particular, the RO should ask JSRRC to attempt to verify the Veteran's alleged stressor event involving rocket fire apparently while he was stationed in Vietnam (at Phu Bai) from approximately August 1968 to September 1969 with the United States Naval Mobile Construction Battalion Forty.

Additionally, the RO/AMC should attempt to obtain the Veteran's unit(s) and organizational histories and Operational Reports-Learned Lessons (ORLLs) from his unit from August 1968 to September 1969, if available.  The RO/AMC should also contact any other appropriate repository for military records that might assist in corroborating the Veteran's alleged in-service stressor events.

3.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.  In particular, please obtain the necessary authorization from the Veteran to request records from 2002 through 2008 from Dr. Lalit K. Gupta.

4.  After completion of items 1-3, above, the AOJ must contact the VA examiner who examined the Veteran in January 2016 in connection with his claim for service connection for a psychiatric disability and request that he provide a supplemental medical opinion.  The claims file should be made available to and reviewed by the examiner.  The examiner must address the following:

(a)  If, and only if, there is evidence of either a corroborated in-service stressor or evidence that the Veteran was in combat, the examiner should specify (i) whether any alleged stressor found to be established by the record was sufficient to produce PTSD; (ii) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (iii) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner. 

(b)  If the record does not show that the Veteran experienced combat during his service in Vietnam, did the circumstances of the Veteran's service put him in fear of hostile military or terrorist activity, to include being confronted with an event or circumstance that involved actual or threatened death or serious injury? If so, does the Veteran currently have an acquired psychiatric disability, to include PTSD, that is as likely as not related to this fear of hostile military or terrorist activity?

(c)  Please opine as to whether any current psychiatric disability (to include any disability present during the pendency of this claim, i.e., anxiety disorder and depressive disorder) clearly and unmistakably (obviously, manifestly, undebatably) existed prior to the Veteran's active duty service, including discussion of the basis for such determination.  The 2016 VA examination report noted that the record showed that the Veteran had significant mental health issues during adolescence (prior to service).

(d)  With respect to any pre-existing disabilities identified in (c), opine as to whether they were clearly and unmistakably NOT aggravated during active duty service.  Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

(e)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active duty service, please opine as to whether is it at least as likely as not (a 50 percent or greater probability) that the disability was caused by active military service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

If the January 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

5.  Then, review the record and readjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

